DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	A Notice of Allowance was mailed on 9/7/2021. 
Form PTO-892 and a copy of reference GB2113521A cited in the “Reasons for Allowance” are not available in the record.  These documents are attached.
The following is an examiner's statement of reasons for allowance: 
The closest identified prior art is Lawes et al (GB2113521A). However, as detailed in the record, the prior art does not disclose partially calcified free fatty acids that provide known nutritional advantages. The claimed partially calcified free fatty acids are disclosed to provide processing advantages in preparing animal feeds that are supplemented with free fatty acids. The claimed invention is interpreted as a method of preparing an animal feed product comprising supplemental free fatty acids, in view of [00038]-[00046] in the specification.  Improved handling properties are inherent in the partially calcified fatty acids in the method.
Correspondence
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793